Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 30, 2019                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  159863 & (51)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DAVID MAPLES,                                                                                        Richard H. Bernstein
           Plaintiff-Appellant,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159863
                                                                    COA: 343394
                                                                    Court of Claims: 17-000135-MZ
  STATE OF MICHIGAN,
             Defendant-Appellee.
  _____________________________________/

          On order of the Court, the motion to accept the application for leave to appeal is
  DENIED. See MCR 7.316(B) (“The Court will not accept for filing a motion to file a late
  application for leave to appeal under MCR 7.305(C)[.]”). Further, because late
  applications will not be accepted absent circumstances not present in this case, the
  plaintiff’s late application for leave to appeal is DISMISSED. MCR 7.305(C)(5).

        VIVIANO, J., would accept the application as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 30, 2019
         b1023
                                                                               Clerk